PER CURIAM.
Upon the recommendation of the Grievance Committee of the Seventh Judicial Circuit of the State of Florida of The Florida Bar, made after a preliminary investigation and hearing at which the respondent was personally present, testified and cross-examined .the witnesses, a complaint was filed by The Florida Bar against the respondent charging him with professional misconduct in violation of Canon 34, Section I, and Canons 21 and 22, Section II, of the Code of Ethics, 31 F.S.A., applicable to members of The Florida Bar.
The cause is now before this court for review of the judgment of the Board of Governors dated December 30, 1959, suspending the respondent from the practice of law in Florida for a period of six months and thereafter until the costs of the disciplinary proceedings are paid in full. The Board’s judgment was entered upon a consideration of the testimony taken by the referee to whom the cause was referred by the Board at a hearing at which respondent was present, and the testimony adduced before the Grievance Committee. A certified copy of the judgment was sent by the Clerk of this court to the respondent on January 4, 1960, with a letter advising him of his right to file a petition for review of such judgment within thirty days. More than thirty days have now expired and the respondent has failed to request a review thereof.
*2Accordingly, this court has in response to the duty imposed on it reviewed the same; and it is, thereupon,
Ordered that the judgment of the Board of Governors of The Florida Bar, dated December 30, 1959, suspending the said Frank G. Howatt from the practice of law in the State of Florida for a period of six months and thereafter until the costs of these proceedings have been paid in full, be and the same is hereby approved and adopted as the judgment of this court, said judgment of suspension to run from December 30, 1959.
It is so ordered.
THOMAS, C. J., and TERRELL, HOB-SON, ROBERTS and DREW, JJ., concur.